UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund Semi-Annual Report June 30, 2012 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. Six Month One Year Average Average Annual Total Total Annualized Annualized Total Net Gross Return Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Ended Since Funds Dates 6/30/12 Ratio*, ** Ratio** 6/30/12 6/30/12 6/30/12 6/30/12 Incept. LKCM Equity Fund – Institutional Class 1/3/96 0.81% 1.00% 6.71% 2.85% 2.49% 6.05% 7.18% S&P 500 Index1 9.49% 5.45% 0.22% 5.33% 6.80% LKCM Small Cap Equity Fund – Institutional Class 7/14/94 N/A 0.96% 5.30% -4.68% 1.78% 8.02% 10.77% Russell 2000 Index2 8.53% -2.08% 0.54% 7.00% 8.23% LKCM Small Cap Equity Fund – Adviser Class 6/5/03 N/A 1.21% 5.16% -4.92% 1.52% N/A 9.30% Russell 2000 Index2 8.53% -2.08% 0.54% N/A 7.74% LKCM Small-Mid Cap Equity Fund – Institutional Class 5/2/11 1.01% 2.15% 5.64% -5.07% N/A N/A -5.50% Russell 2500 Index3 8.31% -2.29% N/A N/A -4.80% LKCM Balanced Fund 12/30/97 0.80% 1.14% 7.20% 4.59% 3.96% 6.08% 5.32% S&P 500 Index1 9.49% 5.45% 0.22% 5.33% 4.21% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 2.10% 5.42% 6.01% 5.08% 5.65% LKCM Fixed Income Fund 12/30/97 0.65% 0.72% 2.83% 4.75% 6.19% 4.83% 5.31% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 2.10% 5.42% 6.01% 5.08% 5.65% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2013.Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced.Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2011, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. 1 The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. Economic Review and Outlook The U.S. equity market has been under pressure during 2012, reflecting concerns over the inability of European leaders to provide a reasonable path to mutualizing sovereign debt risk.Coincident with the downbeat headlines from Europe, domestic economic data began to soften.With below-trend economic growth, the U.S. economy could be vulnerable to shocks such as a spike in energy prices or inflation.  Although we do not believe either will occur in the near-term, the anticipated changes in fiscal policy at year-end could represent a significant negative for the economy.It is our view that the majority of the fiscal change awaiting the country will be absorbed by retroactive actions taken by the new Congress next year. We continue to believe the equity market is undervalued, primarily due to the earnings multiple compression that has occurred over the past three years.Over time the equity market typically follows the trajectory of corporate earnings.However, we believe the level of macro concerns in recent years has led to a temporary disconnect, as corporate earnings have continued to grow faster than the rise in the level of the equity market.As a result, the earnings multiple on the equity market, as measured by the Standard & Poor’s 500 Index, has compressed, while equivalent earnings multiples for U.S. treasury and corporate debt obligations have expanded.We believe this divergence in equity and bond market valuations will revert over time, and we continue to favor equities over fixed income as an asset class. 2 We anticipate the current U.S. economic expansion will continue at a tepid pace.We believe bond yields should remain very low this year and rise progressively next year as Congress moves to remedy the drag of the fiscal cliff.The dollar is likely to remain strong in the current environment.We also expect that Europe is likely to move further towards fiscal unification which should gradually reduce European concerns from a boil to a simmer, although the challenges facing the Eurozone will likely continue for years. The elections this Fall represent a great deal of uncertainty, and the market generally views uncertainty with disdain.However, with only months remaining before the elections, we are moving quickly toward the post-election world, which should be a relief to the markets.Aside from the elections, we continue to see steady progress in the improvement of household balance sheets, while corporate profits continue to rise.Falling energy and commodity prices act as a tailwind to the economy.Bank lending is once again expanding which acts as a critical link between savings and investment for the economy.We continue to remain positive on equity valuations and believe the market continues to afford opportunities to purchase competitively advantaged companies at attractive prices. LKCM Equity Fund The LKCM Equity Fund advanced 6.71% during the first half of 2012 versus the 9.49% return for the Fund’s benchmark, the S&P 500 Index.Stock selection in the Consumer Discretionary and Materials sectors and an overweight allocation to the Energy sector benefited the Fund’s performance during the first half of 2012, while stock selection in the Information Technology and Industrials sectors detracted from the Fund’s performance.We continue to believe the Fund is positioned with a strong emphasis on high quality companies with internal growth prospects that should experience solid improvement from an anticipated economic expansion. LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund – Institutional Class advanced 5.30% during the first half of 2012, while the Fund’s benchmark, the Russell 2000 Index, returned 8.53% during the same period.The Fund benefited from solid stock selection in the Healthcare and Technology sectors but it was not enough to offset weakness in stock selection in other sectors, especially the Consumer Discretionary and Energy sectors.Our sector allocation decisions were a drag to the Fund’s results as our economic growth outlook had us overweight sectors that lagged the market, namely the Technology and Energy sectors.Being underweight the better performing Financials sector and being underweight the defensive sectors, Consumer Staples and Utilities, also detracted from the Fund’s performance during the first half of 2012.Energy investments have been a big winner for the Fund the past few years, but with the recent pullback in oil prices, we have reduced the Fund’s weighting in this sector to roughly in line with the benchmark. LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund advanced 5.64% during the first half of 2012, while the Fund’s benchmark, the Russell 2500 Index, returned 8.31% during the same period.The Fund benefited from solid stock selection in the Healthcare and Technology sectors but it was not enough to offset weakness in stock selection in other sectors, especially the Energy sector.Our sector allocation decisions were a drag to the Fund’s results as our economic growth outlook had us overweight sectors that lagged the market, namely the Technology and Energy sectors.Being underweight the better performing Financials sector and being underweight the defensive sectors, Consumer Staples and Utilities, also detracted from the Fund’s performance during the first half of 2012. LKCM Fixed Income Fund The LKCM Fixed Income Fund outperformed its benchmark, the Barclays Capital Intermediate Government/Credit Bond Index, during the first half of 2012, advancing 2.83% versus the 2.10% return for the benchmark.The Fund outperformed the benchmark during the first half of the year as the corporate bond market was bolstered by strong corporate balance sheets and cash flow metrics and investors search for yield.The Fund’s corporate bond focus was additive to performance during the first half of the year as U.S. Treasuries were buffeted by the evolving European sovereign and bank debt crisis.The Fund’s defensive duration posture, 3.7 years versus 3.9 years for the benchmark, detracted from performance during the first half of 2012 as longer duration issues outperformed their shorter duration counterparts.We believe our investment emphasis on a diversified portfolio of high-quality, short-to-intermediate duration corporate bonds well positions the Fund in this increasingly dynamic market environment. LKCM Balanced Fund The LKCM Balanced Fund returned 7.20% during the first half of 2012 versus the 9.49% and 2.10% returns of the S&P 500 Index and Barclays Capital Intermediate Government/Credit Bond Index, respectively.The Fund’s blend of equity and fixed income securities benefited the Fund’s performance during the first half of 2012.The Fund’s equity investments generated most of the Fund’s returns during the first half of 2012, while investments in fixed income securities provided some downside protection during the stock market sell-off in the second quarter.Stock selection in the Healthcare, Materials and Consumer Discretionary sectors benefited the Fund’s performance, while stock selection in the Information Technology sector detracted from the Fund’s performance. J. Luther King, Jr., CFA August 1, 2012 3 The information provided herein represents the opinion of J. Luther King, Jr. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 8-20 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. Earnings growth is not a measure of the Fund’s future performance. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Earnings multiple:The earnings multiple of a stock, also called the price/earnings (P/E) ratio, is the share price divided by the earnings per share.The earnings multiple is often based on the prior twelve months of earnings data. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 LKCM Funds Expense Example — June 30, 2012 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12-6/30/12). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced and Fixed Income Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.94%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. LKCM Small Cap Equity Fund - Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. 5 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/12 6/30/12 1/1/12 - 6/30/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. 6 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — June 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund 7 LKCM Small Cap Equity Fund Schedule of Investments June 30, 2012 (Unaudited) COMMON STOCKS - 95.6% Shares Value Aerospace & Defense - 1.8% Hexcel Corporation (a) $ Air Freight & Logistics - 0.5% UTI Worldwide, Inc. (b) Auto Components - 1.4% Group 1 Automotive, Inc. Banks - 8.7% Community Bank System, Inc. First Horizon National Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Capital Markets - 1.2% Greenhill & Co., Inc. Commercial Services & Supplies - 1.0% Insperity, Inc. Communications Equipment - 6.4% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Consumer Finance - 2.3% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.2% Silgan Holdings Inc. Electrical Equipment & Instruments - 4.1% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 1.7% Mercury Computer Systems, Inc. (a) National Instruments Corporation Energy Equipment & Services - 0.7% Atwood Oceanics, Inc. (a) Health Care Equipment & Supplies - 6.4% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Health Care Providers & Services - 4.9% Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 0.9% Select Comfort Corporation (a) Industrial Conglomerates - 2.0% Raven Industries, Inc. Rexnord Corp. (a) Insurance - 1.6% AmTrust Financial Services, Inc. Internet Software & Services - 3.4% The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Machinery - 8.8% Actuant Corporation - Class A Astec Industries, Inc. (a) Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 0.9% Kirby Corporation (a) Media - 1.1% Cinemark Holdings, Inc. Metals & Mining - 3.3% Carpenter Technology Corporation Commercial Metals Company Haynes International, Inc. Oil & Gas & Consumable Fuels - 5.2% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Northern Oil & Gas, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 LKCM Small Cap Equity Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) COMMON STOCKS Shares Value Oil & Gas & Consumable Fuels - 5.2%, Continued Oasis Petroleum Inc. (a) $ Rosetta Resources, Inc. (a) Pharmaceuticals - 1.2% Akorn, Inc. (a) Real Estate - 0.7% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.7% Cirrus Logic, Inc. (a) Software - 6.9% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 7.5% bebe stores, inc. DSW Inc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 4.6% The Children’s Place Retail Stores, Inc. (a) Crocs, Inc. (a) Fifth & Pacific Companies, Inc. (a) The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. Trading Companies & Distributors - 2.2% Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.1% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $637,906,965) SHORT-TERM INVESTMENTS - 4.5% Money Market Funds (c) - 4.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $36,919,553) Total Investments - 100.1% (Cost $674,826,518) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 LKCM Small-Mid Cap Equity Fund Schedule of Investments June 30, 2012 (Unaudited) COMMON STOCKS - 91.0% Shares Value Aerospace & Defense - 4.6% BE Aerospace, Inc. (a) $ Hexcel Corporation (a) Air Freight & Logistics - 1.4% UTI Worldwide, Inc. (b) Auto Components - 2.1% Gentex Corporation Group 1 Automotive, Inc. Banks - 8.1% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Capital Markets - 1.8% Affiliated Managers Group, Inc. (a) Chemicals - 2.3% FMC Corporation Communications Equipment - 4.4% Ciena Corporation (a) NICE Systems Limited - ADR (a) (b) Riverbed Technology, Inc. (a) Consumer Finance - 1.5% Cash America International, Inc. Containers & Packaging - 1.7% Silgan Holdings Inc. Distributors - 2.1% LKQ Corporation (a) Electrical Equipment & Instruments - 5.5% AMETEK, Inc. Belden Inc. Woodward Inc. Electronic Equipment & Instruments - 3.5% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.6% Core Laboratories N.V. (b) Health Care Equipment & Supplies - 3.6% IDEXX Laboratories, Inc. (a) PerkinElmer, Inc. Health Care Providers & Services - 5.9% Catalyst Health Solutions, Inc. (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 0.7% Select Comfort Corporation (a) Industrial Conglomerates - 0.8% Rexnord Corp. (a) Insurance - 2.2% AmTrust Financial Services, Inc. Internet Software & Services - 1.6% Akamai Technologies, Inc. (a) Leisure Equipment & Products - 2.3% Polaris Industries Inc. Machinery - 4.4% The Middleby Corporation (a) Valmont Industries, Inc. Westport Innovations Inc. (a) (b) Marine - 1.3% Kirby Corporation (a) Metals & Mining - 1.6% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 4.6% Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 0.9% Akorn, Inc. (a) Semiconductor Equipment & Products - 2.5% Cirrus Logic, Inc. (a) Software - 8.4% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 8.1% Dick’s Sporting Goods, Inc. GNC Holdings, Inc. - Class A Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. The accompanying notes are an integral part of these financial statements. 10 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) COMMON STOCKS Shares Value Trading Companies & Distributors - 1.5% WESCO International, Inc. (a) $ TOTAL COMMON STOCKS (Cost $194,465,830) SHORT-TERM INVESTMENTS - 8.5% Money Market Funds (c) - 8.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $18,541,558) Total Investments - 99.5% (Cost $213,007,388) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 LKCM Equity Fund Schedule of Investments June 30, 2012 (Unaudited) COMMON STOCKS - 94.4% Shares Value Aerospace & Defense - 2.8% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 0.8% Gentex Corporation Banks - 9.3% Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Beverages - 2.6% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.4% Amgen Inc. Celgene Corporation (a) Chemicals - 6.4% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.7% Waste Connections, Inc. Communication Equipment - 0.5% QUALCOMM, Inc. Computers & Peripherals - 6.7% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.9% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 1.7% JPMorgan Chase & Co. Electrical Equipment & Instruments - 3.7% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.3% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.4% National Oilwell Varco Inc. Food & Drug Retailing - 0.8% Walgreen Company Health Care Equipment & Supplies - 5.3% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Hotels, Restaurants & Leisure - 0.7% Yum! Brands, Inc. Household Durables - 2.0% Jarden Corporation Household Products - 4.5% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% Raven Industries, Inc. Insurance - 0.5% Prudential Financial, Inc. Internet Catalog & Retail - 1.4% Amazon.com, Inc. (a) Internet Software & Services - 2.5% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.2% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 1.7% Kirby Corporation (a) The accompanying notes are an integral part of these financial statements. 12 LKCM Equity Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) COMMON STOCKS Shares Value Media - 1.3% Cinemark Holdings, Inc. $ Time Warner Inc. Metals & Mining - 0.5% Titanium Metals Corporation Oil & Gas & Consumable Fuels - 7.7% Cabot Oil & Gas Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 6.4% Abbott Laboratories Allergan, Inc. Johnson & Johnson Pfizer Inc. Road & Rail - 1.5% Kansas City Southern Union Pacific Corporation Software - 3.0% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Specialty Retail - 5.2% The Home Depot, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 1.1% VF Corporation TOTAL COMMON STOCKS (Cost $96,466,619) SHORT-TERM INVESTMENTS - 5.5% Money Market Funds (c) - 5.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $7,033,713) Total Investments - 99.9% (Cost $103,500,332) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 LKCM Balanced Fund Schedule of Investments June 30, 2012 (Unaudited) COMMON STOCKS - 71.6% Shares Value Aerospace & Defense - 1.3% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 1.0% United Parcel Service, Inc. - Class B Banks - 4.6% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.3% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.1% Celgene Corporation (a) Chemicals - 4.7% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.0% Waste Management, Inc. Communications Equipment - 0.4% Harris Corporation Computers & Peripherals - 5.4% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.0% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Financial Services - 0.9% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.3% AT&T Inc. Electrical Equipment & Instruments - 0.7% Emerson Electric Co. Electronic Equipment & Instruments - 1.0% National Instruments Corporation Energy Equipment & Services - 0.8% Schlumberger Limited (b) Food & Drug Retailing - 3.3% CVS Caremark Corporation Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.4% Covidien plc (b) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Health Care Providers & Services - 3.1% Catalyst Health Solutions, Inc. (a) Express Scripts Holding Company (a) Household Products - 2.9% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.6% General Electric Company Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.4% Amazon.com, Inc. (a) Internet Software & Services - 2.5% Akamai Technologies, Inc. (a) Facebook, Inc. - Class A (a) Google Inc. - Class A (a) IT Consulting & Services - 1.9% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 2.2% Danaher Corporation Pall Corporation Media - 3.8% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 14 LKCMBalanced Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) COMMON STOCKS Shares Value Metals & Mining - 0.6% Commercial Metals Company $ Multiline Retail - 0.7% Kohl’s Corporation Oil & Gas & Consumable Fuels - 8.4% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Personal Products - 0.7% Avon Products, Inc. Pharmaceuticals - 1.7% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 2.1% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.1% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 0.9% VF Corporation Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $10,477,109) Principal CORPORATE BONDS - 27.8% Amount Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 2.0% BB&T Corporation 2.05%, 04/28/2014 Callable, 03/28/2014 Wells Fargo & Company: 3.75%, 10/01/2014 2.625%, 12/15/2016 Beverages - 0.6% The Coca-Cola Company 5.35%, 11/15/2017 Biotechnology - 1.5% Amgen Inc. 1.875%, 11/15/2014 Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.1% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc. 5.50%, 11/15/2014 Chemicals - 3.0% Airgas, Inc.: 2.85%, 10/01/2013 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 Praxair, Inc. 2.125%, 06/14/2013 Computers & Peripherals - 1.3% Dell Inc. 1.40%, 09/10/2013 Hewlett-Packard Company 3.00%, 09/15/2016 Consumer Finance - 1.0% American Express Credit Corporation 2.75%, 09/15/2015 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.8% JPMorgan Chase & Co.: 1.65%, 09/30/2013 2.05%, 01/24/2014 The accompanying notes are an integral part of these financial statements. 15 LKCMBalanced Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) Principal CORPORATE BONDS Amount Value Diversified Telecommunication Services - 1.2% AT&T Inc. 5.10%, 09/15/2014 $ $ Verizon Communications Inc. 3.00%, 04/01/2016 Electric Utilities - 1.2% Duke Energy Corporation 3.95%, 09/15/2014 Georgia Power Company 1.30%, 09/15/2013 Electronic Equipment & Instruments - 0.9% Agilent Technologies, Inc. 2.50%, 07/15/2013 Food & Drug Retailing - 0.8% CVS Caremark Corporation: 3.25%, 05/18/2015 5.75%, 06/01/2017 Food Products - 0.2% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 0.8% Covidien International Finance S.A. (b) 2.80%, 06/15/2015 Thermo Fisher Scientific, Inc. 3.20%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.25%, 03/01/2016 Insurance - 1.3% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.00%, 05/12/2016 Machinery - 0.6% Danaher Corporation 1.30%, 06/23/2014 Media - 1.4% DIRECTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 Oil & Gas & Consumable Fuels - 2.6% Apache Corporation 5.625%, 01/15/2017 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Drilling Corporation (b) 3.05%, 03/01/2016 Noble Energy,Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Pharmaceuticals - 1.0% Teva Pharmaceutical Industries Ltd. (b): 1.70%, 03/21/2014 3.00%, 06/15/2015 Semiconductor Equipment & Products - 0.5% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 2.8% Adobe Systems Incorporated 3.25%, 02/01/2015 Oracle Corporation 3.75%, 07/08/2014 Symantec Corporation 2.75%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $5,602,957) SHORT-TERM INVESTMENT - 0.3% Shares Money Market Fund (c) - 0.3% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $73,230) Total Investments - 99.7% (Cost $16,153,296) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 LKCM Fixed Income Fund Schedule of Investments June 30, 2012 (Unaudited) Principal CORPORATE BONDS - 92.4% Amount Value Aerospace & Defense - 2.2% General Dynamics Corporation: 5.25%, 02/01/2014 $ $ 5.375%, 08/15/2015 Lockheed Martin Corporation: 7.65%, 05/01/2016 3.35%, 09/15/2021 Rockwell Collins, Inc. 4.75%, 12/01/2013 Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 6.7% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 BB&T Capital Trust IV 6.82%, 06/12/2057 Callable 06/12/2037 BB&T Corporation 3.20%, 03/15/2016 Callable 02/16/2016 Branch Banking & Trust Company (b): 0.86175%, 09/13/2016 0.7926%, 05/23/2017 Wells Fargo & Company: 4.625%, 04/15/2014 2.625%, 12/15/2016 Beverages - 1.3% The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc. 7.90%, 11/01/2018 Biotechnology - 4.6% Amgen Inc. 2.50%, 11/15/2016 Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 2.40%, 12/01/2014 Building Products - 1.6% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 2.4% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley: 4.50%, 08/30/2015 5.00%, 08/31/2025 Callable 08/31/2012 Chemicals - 5.4% Airgas, Inc.: 2.85%, 10/01/2013 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc. 5.25%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.3% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 3.8% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 1.55%, 05/30/2014 2.20%, 12/01/2015 3.00%, 09/15/2016 International Business Machines Corporation 5.70%, 09/14/2017 Consumer Finance - 1.3% American Express Credit Corporation 2.75%, 09/15/2015 The accompanying notes are an integral part of these financial statements. 17 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) Principal CORPORATE BONDS Amount Value Containers & Packaging - 2.9% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 $ $ 5.75%, 05/15/2021 Callable 11/15/2015 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Financial Services - 3.6% JPMorgan Chase & Co.: 3.45%, 03/01/2016 4.25%, 10/15/2020 Diversified Telecommunication Services - 5.3% AT&T Inc. 5.10%, 09/15/2014 CenturyLink, Inc.: 5.15%, 06/15/2017 6.15%, 09/15/2019 6.45%, 06/15/2021 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.6% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.2% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.7% Agilent Technologies, Inc. 2.50%, 07/15/2013 Energy Equipment & Services - 0.9% Weatherford International, Inc. 6.35%, 06/15/2017 Food & Drug Retailing - 3.4% CVS Caremark Corporation: 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Walgreen Company 4.875%, 08/01/2013 Food Products - 1.2% Kraft Foods, Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 1.7% DENTSPLY International Inc. 2.75%, 08/15/2016 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc. 3.25%, 11/20/2014 Health Care Providers & Services - 1.9% Express Scripts Holding Company: 6.25%, 06/15/2014 3.125%, 05/15/2016 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.6% McDonald’s Corporation 5.35%, 03/01/2018 Household Durables - 1.3% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 0.6% The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Insurance - 1.1% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.00%, 05/12/2016 IT Consulting & Services - 0.6% Western Union Company 5.93%, 10/01/2016 Media - 3.3% DIRECTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 The accompanying notes are an integral part of these financial statements. 18 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) Principal CORPORATE BONDS Amount Value Metals & Mining - 0.3% Alcoa Inc. 5.55%, 02/01/2017 $ $ Multiline Retail - 2.6% Family Dollar Stores, Inc. 5.00%, 02/01/2021 Kohl’s Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 16.8% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.40%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC: 3.20%, 02/01/2016 4.05%, 02/15/2022 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Kinder Morgan Energy Partners, L.P. 4.15%, 03/01/2022 Linn Energy LLC / Linn Energy Finance Corporation (c) 6.25%, 11/01/2019 Callable 11/01/2015 (Acquired 05/11/2012, Cost $1,985,000) Noble Energy, Inc.: 5.25%, 04/15/2014 4.15%, 12/15/2021 Callable 09/15/2021 Noble Holding International Ltd. (a) 3.45%, 08/01/2015 Peabody Energy Corporation 6.50%, 09/15/2020 Range Resources Corporation: 8.00%, 05/15/2019 Callable 05/15/2014 5.00%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 2.1% Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 0.5% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.7% Analog Devices, Inc. 3.00%, 04/15/2016 Applied Materials, Inc. 2.65%, 06/15/2016 National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.4% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Symantec Corporation 2.75%, 09/15/2015 Specialty Retail - 1.6% Lowe’s Companies, Inc. 5.00%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $172,878,744) PREFERRED STOCKS - 2.3% Shares Capital Markets - 1.3% The Goldman Sachs Group, Inc. Callable 9/10/2012 Merrill Lynch Preferred Capital Trust III Callable 9/10/2012 Diversified Financial Services - 1.0% JPMorgan Chase Capital XIV Callable 9/10/2012 TOTAL PREFERRED STOCKS (Cost $4,701,733) The accompanying notes are an integral part of these financial statements. 19 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2012 (Unaudited) U.S. GOVERNMENT & Principal AGENCY ISSUES - 2.6% Amount Value Fannie Mae - 0.6% 5.00%, 03/15/2016 $ $ Federal Home Loan Bank - 0.9% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Notes - 0.8% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $4,523,440) SHORT-TERM INVESTMENTS - 1.5% Corporate Bonds - 0.9% Prudential Financial, Inc. 2.75%, 01/14/2013 Shares Money Market Fund (d) - 0.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $2,925,605) Total Investments - 98.8% (Cost $185,029,522) Other Assets in Excess of Liabilities - 1.2% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) Floating rate. (c) Rule 144A security. Resale to the public may require registration or may extend only to qualified institutional buyers. The fair market value of the security was $1,962,500, representing 0.99% of the Fund’s total net assets. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 Statement of Assets and Liabilities June 30, 2012 (Unaudited) LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Assets: Investments, at value * $ Dividends and interest receivable Receivable for fund shares sold Other assets Total assets Liabilities: Payable for investment advisory fees Payable for investments purchased — Payable for fund shares redeemed — — Payable for administrative expense Payable for accounting and transfer agent and expenses Payable for distribution expense — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income — Accumulated net realized gain (loss) on securities ) ) Net unrealized appreciation on investments Net assets $ INSTITUTIONAL CLASS** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ *Cost of Investments $ ** Currently, only the Small Cap Equity, Small-Mid Cap Equity and Equity Funds offer a second class. The accompanying notes are an integral part of these financial statements. 21 Statement of Operations For the Six Months Ended June 30, 2012 (Unaudited) LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Investment Income: Dividends * $ Interest Total income Expenses: Investment advisory fees Distribution expense - Adviser Class (Note B) — Administrative fees Accounting and transfer agent fees and expenses Professional fees Custody fees and expenses Trustees’ fees Federal and state registration Reports to shareholders Other Total expenses Less, expense waiver and/or reimbursement (Note B) — ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ *Net of foreign taxes withheld $
